Order entered February 5, 2013.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-00030-CR

                                STEPHEN CAPPS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                          On Appeal from the 86th District Court
                                Kaufman County, Texas
                             Trial Court Cause No. 29741-86

                                          ORDER
       The State’s February 4, 2013 Motion to Extend the Time for Filing the State’s Brief and

Permit Filing of Late Brief is GRANTED. The State’s Brief, tendered to the Clerk on February

4, 2013, is ORDERED filed as of the date of this order.




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE